          Case 1:18-cr-00816-RA Document 31 Filed 04/17/20 Page 1 of 1




                                                           April 17, 2020

VIA ECF                                                              Application granted. The sentence is
                                                                     adjourned to June 18, 2020 at 3:30 p.m.
The Honorable Ronnie Abrams
United States District Judge
                                                                     SO ORDERED.
Southern District of New York
40 Foley Square
New York, NY 10007
                                                               __________________________
       Re:   United States vs. Rashid Mahmood, 18 Cr. 816 (RA) Ronnie Abrams, U.S.D.J.
                                                               April 17, 2020
Dear Judge Abrams:
        We represent Defendant Rashid Mahmood in the above-captioned matter. We respectfully
write to request that sentencing in this matter (which is currently scheduled for May 1, 2020) be
adjourned until June 18, 2020. June 18 is the current date of                       co-
sentencing hearing, which the Court adjourned in light of the ongoing pandemic. ECF No. 29. We
were able to attend                                                           prior to the MCC s
closure. However, due to the current restrictions on visitation at MCC and limitations on
teleconferencing with inmates, we have not yet been able to review the information contained in
                 draft Presentence Report with him. The Government does not oppose this request.




                                                    Respectfully submitted,

                                                    /s/ Sabina Mariella
                                                    John Zach
                                                    Sabina Mariella


cc: Counsel of Record (via ECF)
